I concur in the reversal of the judgment. 1. But I desire to say that indictments under the statute under which this is drawn must allege at least two sales, giving names of purchasers, and if more than two sales are relied on by the State, then before evidence of such additional sales can be introduced the names of the purchasers must be alleged or sufficient legal reasons for not so alleging must be averred in the indictment.
2. In regard to the absence of a defendant during the trial where he is under bond, and the effect of such absence I refer for correct rule to Hill v. State, 54 Tex.Crim. Rep.; Derden v. State, 56 Tex.Crim. Rep.; Emery v. State,57 Tex. Crim. 423; Foreman v. State, 60 Tex. Crim. 576
-8.